           Case 1:20-cv-08742-VEC Document 68 Filed 04/27/21 Page 1 of 3
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
UNITED STATES DISTRICT COURT                                                DATE FILED: 4/27/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 ARIEL ZUCKERMAN,                                               :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                : 20-CV-8742 (VEC)
 GW ACQUISITION LLC D/B/A G&W                                   :
 INDUSTRIES, MICHAEL MARINOFF, IN HIS :                               ORDER
 INDIVIDUAL AND PROFESSIONAL                                    :
 CAPACITIES, AND ALBERT MALEH, IN HIS :
 INDIVIDUAL AND PROFESSIONAL                                    :
 CAPACITIES.,                                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on April 27, 2021, the parties appeared for a status conference to resolve a

discovery dispute about ESI search terms;

       IT IS HEREBY ORDERED that by no later than Wednesday, May 19, 2021, Defendants

must file a letter addressing the following:

   1. How much it would cost to place (either through extraction, duplication, or some other

       means) the full contents of the two custodians’ email accounts into a centralized location?

       Defendants should provide the proposed costs of such centralization for two time periods:

       June 1, 2013 – October 1, 2018 and October 1, 2018 – August 10, 2020. While the

       method used to consolidate Plaintiff’s emails may not be preferred or cost effective when

       applied with respect to Defendants’ emails, the Court does note that Defendants were

       able to aggregate all of Plaintiff’s emails into a centralized series of searchable files.

   2. Were the contents of the two custodians’ email accounts to be centralized, how much

       does the Defendants’ e-discovery vendor estimate it would it cost to run hit reports and
          Case 1:20-cv-08742-VEC Document 68 Filed 04/27/21 Page 2 of 3




       the searches themselves? Were the emails to remain with the various vendors and not to

       be centralized, how much does the Defendants’ e-discovery vendor estimate it would cost

       to run hit reports and searches? Defendants should compile enough data for the Court to

       be able to discern the approximate difference in cost between running the searches

       Defendants are proposing and running the searches Plaintiff is proposing. If there are

       significant differences in costs between running searches for the period June 1, 2013 –

       October 1, 2018 and the period October 1, 2018 – August 10, 2020, the letter should

       explain that and should quantify the difference.

       IT IS FURTHER ORDERED that by no later than Friday, May 21, 2021, armed with

this additional cost information, the parties must inform the Court whether they have been able to

agree on a list of ESI search terms. If the parties are unable to agree upon a list of search terms,

by the same date, the parties must file a joint letter listing the disputed search terms. The Court

reminds Plaintiff that any proposed list must be reasonable and that the Court may require

Plaintiff to pay for a portion of the costs associated with searches that the Court finds to be not

proportional to the needs of the case.

       IT IS FURTHER ORDERED that the fact discovery deadline is adjourned to Thursday,

September 30, 2021. The pretrial conference currently scheduled for July 2, 2021 is hereby

adjourned to Friday, October 8, 2021, at 9:30 A.M. Pre-conference submissions are due no

later than Thursday, September 30, 2021. For the content of the pre-conference submissions,

the parties should consult paragraph 10 of their case management plan at docket entry 38. The

expert discovery deadline is adjourned to Friday, November 19, 2021.

       IT IS FURTHER ORDERED that the parties may skip their monthly joint status update

for the month of May. The next monthly status report is due no later than Tuesday, June 1,

2021. See Order, Dkt. 57 at 2.

                                                   2
       Case 1:20-cv-08742-VEC Document 68 Filed 04/27/21 Page 3 of 3




SO ORDERED.
                                           ________________________
Date: April 27, 2021                          VALERIE CAPRONI
      New York, New York                    United States District Judge




                                     3
